Electronically Filed
                                                      Supreme Court
                                                      SCWC-15-0000053
                                                      11-MAY-2016
                                                      10:59 AM




                           SCWC-15-0000053


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



                           LANRIC HYLAND,
                  Petitioner/Petitioner-Appellant,


                                 vs.


   RONALD GONZALES and STEWART MAEDA, in his official capacity as
                        Hawaiʻi County Clerk,
                 Respondents/Respondents-Appellees.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-15-0000053; APPEAL NO. 14-01)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant’s Application for Writ

 of Certiorari, filed on March 29, 2016, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, May 11, 2016.

Lanric Hyland                     /s/ Mark E. Recktenwald
petitioner pro se
                                  /s/ Paula A. Nakayama
Patricia Ohara and
Valri Lei Kunimoto                /s/ Sabrina S. McKenna
for County of Hawaiʻi             /s/ Richard W. Pollack
Board of Registration
                                  /s/ Michael D. Wilson




                                  2